Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	This is the initial Office Action based on the application number 17/314051, filed 05/07/2021.   Claims 1-20, as originally filed, are currently pending and have been considered below. Claims 1 and 12 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claims 12-20 are rejected because the claimed invention is directed to non-statutory subject matter.  Claim 12 recites a “system” comprising a switch device, a display device, a computer device, and an input device.  While the Specification includes those devices, Claim 12 does not specify any particular component of the devices.   In other words, the components of the instant invention may be implemented in hardware, software or a combination of hardware and software.  Thus, the system recited in Claim 12 may be interpreted as software.
		Accordingly, Claim 12 in its entirety encompasses software per se.  That is,  the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC §101.  Also, the claim is clearly not a series of steps or acts to be a process nor is it a combination of chemical compounds to be a composition of matter.  As such, it fails to fall within a statutory category of 35 USC §101.	
		Claims 13-20 depend upon Claim 12, and merely recite additional features of the software modules.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




2.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Passeri et al. (hereinafter Passeri): U.S. Patent Application Pub. No. 2017/0351472.
Passeri teaches:
Claim 1. A multi-window switching method, comprising: 
displaying a first window screen provided via a first computer device and a second window screen provided via a second computer device, wherein a first screen boundary of the 5first window screen is adjacent to a second screen boundary of the second window screen (fig. 1: presenting a first window 115 of a first computer 110 and a second window 125 of a second computer 120 being adjacent to the first window); 
receiving a control signal provided by an input device to control a position of a cursor on the first window screen or the second window screen (fig. 1: receiving a first input to control a position of a cursor t1 on the first window); 
calculating a first moving speed of the input device when the cursor touches the first screen boundary in the first window screen (fig. 1; [0050]: determining a first moving speed of the cursor at time t2 at an edge of the first window); and 
10determining whether the first moving speed is greater than or equal to a preset speed threshold to decide whether to display the cursor in the second window screen ([0074]: determining whether the first moving speed of the input device meets or exceeds a predefined threshold to decide to present the cursor in the second window).  
Claim 2. The multi-window switching method of claim 1, wherein the first moving speed is a first amount of movement of the input device in a first direction within a first preset time length divided by the first preset time length (fig. 1; [0049]: the first moving speed as moving from left to right within a first time period t1).  
Claim 153. The multi-window switching method of claim 1, further comprising: switching the cursor from the first window screen to the second window screen when the first moving speed is greater than or equal to the preset speed threshold (fig. 1; [0074]: switching the cursor from the first window to the second window when the first moving speed exceeds the predefined threshold).  
Claim 4. The multi-window switching method of claim 3, wherein when the cursor is switched from the first window screen to the second window screen, the multi-window 20switching method comprises: calculating a second moving speed of the input device when the cursor touches the second screen boundary of the second window screen within a second preset time length after being displayed in the second window screen; determining whether the second moving speed is greater than or equal to the preset speed threshold; and -23-File:091436usf switching the cursor from the second window screen to the first window screen and increasing the preset speed threshold when the second moving speed is greater than or equal to the preset speed threshold (fig. 1; [0074][0077]: determining a second moving speed exceeding the predefined threshold when the cursor is on the edge of the second window at t3, and activating the flow software to increase the moving speed as switching in from the second window to the first window).  
Claim 5. The multi-window switching method of claim 4, wherein the second moving 5speed is a second amount of movement of the input device in a first direction within a first preset time length divided by the first preset time length (fig. 1; [0050]: the second moving speed as being moving amount from predefined time t2 to predefined time t3 in a direction from left to right).
Claim 6. The multi-window switching method of claim 1, further comprising: when the first moving speed is less than the preset speed threshold, continuously displaying the cursor in the first window screen (fig. 1; [0050]: presenting the cursor in the first window when the first moving speed is less than the predefined threshold – i.e. prior to initiating an edge trigger event).  
Claim 107. The multi-window switching method of claim 6, wherein after the cursor is continuously displayed in the first window screen, the multi-window switching method further comprises: calculating a third moving speed of the input device when the cursor touches the first screen boundary of the first window screen again within a third preset time length after being 15continuously displayed in the first window screen; determining whether the third moving speed is greater than or equal to the preset speed threshold; and switching the cursor from the first window screen to the second window screen and decreasing the preset speed threshold when the third moving speed is greater than or equal to the 20preset speed threshold (fig. 1; [0074][0077]: determining a third moving speed exceeding the predefined threshold when the cursor is on the edge of the first window at t2, and deactivating the flow software to decrease the moving speed as switching out to the second window from the first window).  
Claim 8. The multi-window switching method of claim 7, wherein the third moving speed is a third amount of movement of the input device in a first direction within a first preset time length divided by the first preset time length (fig. 1; [0051]: the third moving speed as being moving amount from predefined time t3 to predefined time t4 in a direction from left to right).  
Claim 9. The multi-window switching method of claim 1, further comprising: resetting the preset speed threshold to an initial speed threshold when the cursor does -24-File:091436usf not touch the first screen boundary or the second screen boundary for more than a fourth preset time length (fig. 9; [0084][0087]: resetting the predefined speed threshold to an initial speed threshold when the cursor is located beyond the edge of the second window, such as position 952, by means of ending the artificial cursor movement caused by an edge trigger event).  
Claim 10. The multi-window switching method of claim 1, further comprising: resetting the preset speed threshold to an initial speed threshold when the cursor 5continuously touches a screen boundary not adjacent to other window screens in the first window screen or the second window screen (fig. 9; [0084][0087]: resetting the predefined speed threshold to an initial speed threshold when the cursor is continuously moved beyond the edge of the second window (i.e. not being adjacent to other windows), by means of ending the artificial cursor movement caused by an edge trigger event).  
Claim 11. The multi-window switching method of claim 1, further comprising: resetting the preset speed threshold to an initial speed threshold in response to a reset button being triggered ([0061][0064]: updated settings associated with input device including button configurations).
Claims 12-20:
The subject matter recited in Claims 12-20 corresponds to the subject matter recited in Claims 1, 3-4, and 6-11, respectively.  Thus Passeri discloses every limitation of Claims 12-20, as indicated in the above rejections for Claims 1, 3-4, and 6-11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177